Citation Nr: 0610211	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-07 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected diabetes mellitus.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

Entitlement to an increased rating for a macular scar and 
vitreous detachment of the left eye with bilateral diabetic 
retinopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from March 1954 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and April 2003 decisions by 
the Department of Veterans Affairs (VA) San Diego, 
California, Regional Office (RO).  The July 2002 decision 
found that new and material evidence had not been presented 
to reopen claims for entitlement to service connection for 
left and right knee disorders.  The April 2003 decision 
denied entitlement to service connection for hypertension and 
sleep apnea, and denied entitlement to an increased rating 
for an eye disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record reasonably shows that the 
veteran's hypertension did not have its origins during 
service, or for many years thereafter, and may not be 
attributed to a service connected disability.

3.  The evidence of record does not reasonably show that the 
veteran's sleep apnea had its origins during service, and may 
not be attributed to a service connected disability.

4.  An April 1975 rating decision denied service connection 
for left and right knee disorders.

5.  The evidence submitted since the April 1975 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for left and right knee disorders.

6.  The veteran's eye disorder is productive of 
nonproliferative diabetic retinopathy in both eyes with the 
most severe decrease in visual acuity being noted as 20/40 in 
the right eye and 20/80 in the left eye.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to a service connected 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Sleep apnea was not incurred in or aggravated by service, 
and is not proximately due to a service connected disorder.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  The RO decision of April 1975, which denied service 
connection for left and right knee disorders, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2005).

4.  Evidence received since the April 1975 decision is not 
new and material, and the claims for entitlement to service 
connection for left and right knee disorders are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

5.  A macular scar and vitreous detachment of the left eye 
with bilateral diabetic retinopathy is not more than 10 
percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84, Diagnostic 
Code 6011 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  6 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Board notes 
that the veteran's claim relating to whether new and material 
evidence had been presented to reopen claims for service 
connection for left and right knee disorders was filed prior 
to August 29, 2001, thus the previous regulations apply.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letters 
from the RO dated in November and December 2001, December 
2002 and July 2005, provided the veteran with an explanation 
of what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The SOC and SSOCs advised him of the evidence that had been 
obtained and considered.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing the claims have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingness/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the element of 
the claim reasonably contemplated by the application.  
Dingness/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish the disability rating or 
effective date for hypertension, sleep apnea, or his knee 
disorder, the type of evidence necessary to establish the 
effective date for his eye disorder.  Despite the inadequate 
notice provided to the veteran on these elements, the board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that a preponderance of the evidence is 
against the veteran's claims, any question as to the 
appropriate disability ratings or effective dates to be 
assigned is rendered moot.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for Hypertension and Sleep Apnea

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with either hypertension or 
sleep apnea.  Blood pressure readings taken during service 
ranged from 112/70 to 122/86.

Private and VA treatment records dated from May 1998 through 
April 2004 reflect treatment for both hypertension and sleep 
apnea.  An undated treatment note indicated that the veteran 
was diagnosed with hypertension in 1983 and sleep apnea in 
1985.  No comments are made in the treatment notes regarding 
the etiology of either disorder.

A January 2003 VA examination report note indicated that the 
examiner had reviewed the veteran's claims folder.  The 
examiner noted a diagnosis of hypertension and stated that 
the veteran's hypertension was "not related to the diabetes 
and was not causally related to the diabetes."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for hypertension, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has competent medical diagnoses of 
hypertension and sleep apnea.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Service 
medical records are silent with regard to complaints, 
findings or treatment associated with either chronic or 
essential hypertension or sleep apnea.  The Board notes that 
blood pressure readings were between 112/70 and 122/86 while 
the veteran was on active duty.  These readings show that his 
diastolic pressure was found to be below 90 mm., and that his 
systolic pressure was found to be below 160 mm.  Pursuant to 
38 C.F.R. § 4.104, Diagnostic Code (2005), the term essential 
or chronic hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Under this criteria, the 
veteran's in-service blood pressure readings do not support a 
finding that he had essential or chronic hypertension during 
service.

Treatment records developed after service indicate that the 
veteran was diagnosed with hypertension in 1983, almost ten 
years after service, and sleep apnea in 1985, over ten years 
after service.  Such treatment records reflect treatment for 
both disorders, but do not offer comments with regard to the 
etiology of either disorder.  The January 2002 VA examination 
report did comment on the etiology of the veteran's 
hypertension, noting that it was not "causally related to 
the diabetes."

In light of the aforementioned evidence, which shows that 
inservice blood pressure readings were within ranges of 
normal, and that the first diagnosis of chronic hypertension, 
or supportive evidence of chronically elevated blood pressure 
readings, does not appear in the record until several decades 
after service, and is specifically noted to not be related to 
a service-connected disorder, the Board concludes that there 
is no tenable basis for a finding that the veteran's claimed 
hypertension had its origins in, or is otherwise related to, 
service.  In addition, in the absence of inservice findings, 
or medical evidence, linking the sleep apnea to either 
service or a service connected disorder, service connection 
for sleep apnea is also denied.

III.  Whether New and Material Evidence
Has Been Presented to Reopen
Claims for Service Connection for
Left and Right Knee Disorders

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with a bilateral knee 
disorder.

A January 1975 VA examination report noted that the veteran 
complained of pain in both knees.  The examination was noted 
to be normal bilaterally.  X-rays of each knee, taken in 
conjunction with the examination, were interpreted as being 
normal.

The April 1975 rating decision denied service connection for 
both a left and right knee disorder on the basis that there 
was no current disorder shown on examination, and no 
complaints noted in the service medical records.

A January 2002 VA examination report noted a diagnosis of 
degenerative joint disease in the left and right knee.  No 
comments regarding the etiology of these disorders were made.

Private and VA treatment records dated from May 1998 through 
March 2004 do not contain complaints, findings, or treatment 
associated with either knee.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed. The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  As noted 
above, the most recent denial of the claim was in April 1975.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

Because the RO previously denied the veteran's claim of 
service connection for left and right knee disorders in April 
1975, and because the veteran did not file a timely appeal, 
see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2005), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d at 1383.  The VA must 
review all of the evidence submitted since the last 
disallowance, in this case the RO's April 1975 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence submitted with the previous claim included the 
veteran's service medical records and a January 1975 VA 
examination report.  The April 1975 rating decision denied 
service connection for left and right knee disorders on the 
basis that no disability was shown on examination, or during 
service.  Records submitted with the current claim include a 
January 2002 VA examination report.

Evidence now of record reflects that the veteran has a 
current diagnosis of degenerative joint disease in both the 
left and right knees.  However, the Board notes that while 
the evidence indicates the presence of a current disability, 
what was also lacking at the time of the previous decision, 
and is still lacking now, is evidence of a nexus between a 
current disability and service.  While the January 2002 VA 
examination report notes current diagnoses, there is no 
offerredcomment on the etiology of such diagnoses.  Treatment 
records do not contain references to complaints, findings or 
treatment associated with either knee and do not further the 
veteran's current claim, nor enhance his chances of 
establishing a claim based on all the evidence of record.  
Accordingly, the Board finds that new and material evidence 
has not been submitted and the veteran's claims for service 
connection for left and right knee disorders remain closed.


IV.  Increased Rating for an Eye Disorder

Factual Background

Service medical records indicate that the veteran was treated 
for a spot and blurred vision in the left eye in November 
1972.  He was found to have healed central serous retinopathy 
of the left eye.

An April 1975 rating decision granted service connection for 
a macular scar of the left eye, and assigned an initial 
rating of 10 percent.

A January 2002 VA examination report noted that the veteran 
complained of decreased vision in the left eye.  On 
examination, corrected vision was 20/50 bilaterally.

A February 2003 VA examination report noted that the veteran 
had moderate nonproliferative diabetic retinopathy in both 
eyes.  On examination, corrected visual acuity in the right 
eye was 20/25 and 20/30 in the left eye.  Gross visual field 
was full in all four quadrants in both the right and left 
eyes.  The macula was flat without edema.  The vitreous was 
clear in the right eye.  There was posterior vitreous 
detachment in the left eye.  There were no retinal scars 
present.

A February 2003 private treatment note documented corrected 
vision of 20/40 in the right eye and 20/80 in the left eye.

A March 2003 VA treatment note indicated that the veteran 
complained of blurry vision in the left eye.  Corrected 
vision was noted to be 20/40 in the right eye and 20/50 in 
the left eye.  An April 2003 VA treatment note reported 
corrected vision of 20/50 in the left eye and 20/30 in the 
right eye.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 6011, a 10 percent evaluation is 
warranted for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated enlarged, or diminished 
image.  38 C.F.R. § 4.84a, Diagnostic Code 6011.  10 percent 
is the maximum rating available under this diagnostic code.

The Rating Schedule provides that where vision in one eye is 
20/40 (6/12) or better and 20/40 in the other eye (6/12), or 
better, a noncompensable evaluation is warranted.  Where 
vision in one eye is 20/50 (6/15) and vision in the other eye 
is 20/40 (6/12) or 20/50 (6/15), a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 
(2004).  Where vision in one eye is 20/70 (6/21) or 20/100 
(6/30) in one eye and 20/40 in the other eye, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2004).  For a rating for visual impairment, the best 
distant vision obtainable after the best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 
(2005).


Analysis

Initially, the Board notes that the veteran's eye disorder is 
currently evaluated under Diagnostic Code 6011.  The 10 
percent rating currently in effect is the maximum rating 
available under that diagnostic code.  Therefore, the Board 
will consider other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 10 percent.

Clinical evidence of record indicates that the veteran's 
corrected vision, at worst, is 20/40 in the right eye and 
20/80 in the left eye.  While there is no rating in the 
schedule comparable to such visual acuity levels, the Board 
notes that where corrected vision in one eye is 20/40 and 
either 20/70 or 20/100 in the other eye, a 10 percent rating 
is warranted.  Accordingly, the Board finds that a rating in 
excess of 10 percent is not warranted based on the veteran's 
currently demonstrated visual acuity.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's eye disorder alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of regular 
schedular standards at this time.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash, 8 Vet. App. at 227.



ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, is 
denied.

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected diabetes mellitus, is denied.

New and material evidence having not been presented, the 
claim for service connection for a left knee disorder is not 
reopened.

New and material evidence having not been presented, a claim 
for service connection for a right knee disorder is not 
reopened.

Entitlement to an increased rating for a macular scar and 
vitreous detachment of the left eye with bilateral diabetic 
retinopathy, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


